DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Alexander on 26 May 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (Claims 17 and 33 are amended): 

Claim 17 is amended from “A method for joining dissimilar metals, comprising: providing the interlayered structure of Claim 7; sintering the plurality of powder interlayers; and joining the first metal substrate and a second metal substrate by heat of friction derived from relative movement between the first metal substrate and the second metal substrate having the sintered plurality of powder interlayers therebetween.” to the following:

----A method for joining dissimilar metals, comprising:
	providing the interlayered structure of Claim 7;
	sintering the plurality of powder interlayers; and
	joining the first metal substrate and [[a]] the second metal substrate by heat of friction derived from relative movement between the first metal substrate and the second metal substrate having the sintered plurality of powder interlayers therebetween.----

Claim 33 is amended from “A method for joining dissimilar materials, comprising: providing the interlayered structure of Claim 1; sintering the plurality of powder interlayers; and joining the first material substrate and a second material substrate by heat of friction derived from relative movement between the first material substrate and the second material substrate having the sintered plurality of powder interlayers therebetween.” to the following:

----A method for joining dissimilar materials, comprising:
	providing the interlayered structure of Claim 1;
	sintering the plurality of powder interlayers; and
	joining the first material substrate and [[a]] the second material substrate by heat of friction derived from relative movement between the first material substrate and the second material substrate having the sintered plurality of powder interlayers therebetween.----


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed 23 May 2022 has been entered.
Claims 1, 4-5, 7, 9-15, 17, 21, 26, 29-30, and 33-36 remain pending in the application, wherein claims 1, 4-5, 7, 9-15, 17, 21, 26, and 29-30 have been amended, claims 6, 27, and 32 have been canceled, claims 33-36 are new, and claims 17 and 26 had been previously withdrawn but are now rejoined as outlined above.  Claims 17 and 33 have been amended by Examiner’s Amendment as outlined above.

Allowable Subject Matter
Claim 1, 4-5, 7, 9-15, 17, 21, 26, 29-30, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined in the Non-Final Office Action mailed 18 March 2022, the closest prior art of record are the teachings of Ambroziak, Lee, Smarsly, and Li.  However, none of these references disclose the use of a barrier material (particularly a barrier material being a foil, mesh, or coating) between adjacent interlayers.  The use of a barrier material between interlayers would not have been obvious in view of each interlayer being selected to prevent formation of intermetallic compounds (as taught by Ambroziak, Lee, and Li, as outlined in the Final Office Action mailed 13 October 2021), which would seem to preclude the need for a barrier material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments to the claims and cancellation of claim 6 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 18 March 2022.  The rejection of claims 1, 4-7, 9-15, 21, and 29-30 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s cancellation of claim 6 has rendered the improper dependency previously set forth in the Non-Final Office Action mailed 18 March 2022 as being moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784